United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2202
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Oliver Lawrence Beasley,                  * District of Minnesota.
                                          *
             Appellant.                   *      [UNPUBLISHED]
                                     ___________

                            Submitted: February 13, 1998
                                Filed: March 26, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


       After Oliver Beasley was indicted on federal charges, his attorney requested a
transcript of the grand jury proceedings. The request was granted as to the grand jury
testimony of all persons who would testify at trial. A jury subsequently found Beasley
guilty as charged, and his convictions were affirmed. United States v. Beasley, 102
F.3d 1440 (8th Cir. 1996), cert. denied, 117 S. Ct. 1856 (1997). Beasley then filed a
motion for disclosure of transcripts of the grand jury testimony of all government
witnesses who testified at his trial, asserting that he needed the transcripts to prepare
a 28 U.S.C. § 2255 motion, and that “quite a few witnesses” gave inconsistent
testimony at trial. The district court1 denied Beasley&s motion, and he appeals.

       Contrary to the government&s argument, we conclude the district court&s order
is appealable. See United States v. Miramontez, 995 F.2d 56, 59 n.4 (5th Cir. 1993).
We find no abuse of discretion in the district court&s decision to deny disclosure
because Beasley failed to demonstrate a “particularized need” for the transcripts. See
In re Grand Jury Investigation, 55 F.3d 350, 354 (8th Cir.) (standard of review), cert.
denied, 116 S. Ct. 307 (1995); Miramontez, 995 F.2d at 59; Thomas v. United States,
597 F.2d 656, 657 (8th Cir. 1979).

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                          -2-